Case 3:18-cv-00246-RLY-MPB Document 44 Filed 07/29/19 Page 1 of 2 PageID #: 179



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION


 DENIA HEDGE, MELISSA McCLARY, and
 DUSTIN TURLEY, individually, and on
 behalf of others similarly situated,

                      Plaintiffs,                         Case No. 18-cv-00246-RLY-MPB

 v.

 TOYOTA MOTOR MANUFACTURING,
 INDIANA, INC. and AEROTEK, INC.,

                      Defendants.


                                    JOINT STATUS REPORT

         Pursuant to this Court’s March 11, 2019 Order, the parties respectfully submit this Joint

 Status Report:

         On March 7, 2019, the parties filed a joint motion to stay this action pending private

 mediation and/or arbitration. See Dkt. No. 36. The Court granted that motion on March 11,

 2019, and ordered this matter stayed until August 8, 2019, with all pending deadlines taken off

 calendar. See Dkt. No. 37.

         The parties were scheduled to mediate on June 11, 2019. However, the parties agreed to

 postpone the mediation until August 28, 2019, so they could engage in additional informal

 discovery, in the hopes of improving the likelihood of success at mediation. Therefore, the

 parties respectfully request that the Court order this case remain stayed until the August 28, 2019

 mediation. By September 13, 2019, the parties will submit a further status report regarding

 whether the matter has resolved or litigation will proceed.




 LEGAL_US_W # 99198364.1
Case 3:18-cv-00246-RLY-MPB Document 44 Filed 07/29/19 Page 2 of 2 PageID #: 180



 Respectfully submitted,

 /s/ Robert J. Hunt_______________________       /s/ John Borkowski
 Robert J. Hunt (#30686-49)                      John Borkowski (#2598-49)
 THE LAW OFFICE OF ROBERT J. HUNT, LLC           HUSCH BLACKWELL LLP
 1905 South New Market Street, Suite 220         1251 North Eddy Street, Suite 200
 Carmel, Indiana 46032                           South Bend, Indiana 46617
 Telephone: (317) 743-0614                       Telephone: (574) 239-7010
 Facsimile: (317) 743-0615                       Facsimile: (574) 287-3116
 rob@indianawagelaw.com                          john.borkowski@huschblackwell.com

 Attorney for Plaintiffs                         Attorney for Defendant
                                                 Aerotek, Inc.

                                                 /s/ Zachary P. Hutton__________________
                                                 Zachary P. Hutton (pro hac vice)
                                                 Zina Deldar (pro hac vice)
                                                 Anna M. Skaggs (pro hac vice)
                                                 PAUL HASTINGS LLP
                                                 101 California St., 48th Floor
                                                 San Francisco, California 94111
                                                 Telephone: (415) 856-7000
                                                 Facsimile: (415) 856-7100
                                                 zachhutton@paulhastings.com
                                                 zinadeldar@paulhastings.com
                                                 annaskaggs@paulhastings.com

                                                 Attorneys for Defendant
                                                 Toyota Motor Manufacturing, Indiana, Inc.




                                             2
 LEGAL_US_W # 99198364.1
